                                                                                                                                       ÿÿ
                                                                                                                                        ÿ
                            2   ,-../              0ÿ  23     ÿ.=
                                                               45/    .6-ÿ
                                .7      8  9   : 9 ÿ;9     < ÿ     3 ÿ6   3ÿ
                            3   >-?/            .ÿ  @3  ÿ 0@5A.Bÿ
                                .7      89FGHÿ :9ÿ;9JKLÿ   <ÿ.=3ÿMDNOCÿ
                                                                      232 8ÿ
                            4   CDE
                                20VW  9T72ÿ6ÿP3       ÿÿ6Q9<R7ST=Uÿ;=VR789<:ÿ
                            5                     7
                                 X9     S[ÿÿ?7    Y93S]ÿZ6ÿ.7    8897:9ÿ9ÿ 246ÿ
                            6    @7    R     ÿ\ 8           4  5 ^
                                 _9     `[ÿ\W8R[ÿÿ37]Sÿ76<485W^b877cT2Q7  ÿ:dRY3b=aÿ
                            7    -^   a9
                                 ^_e5fe.ÿ
                                    e.,^ÿ 53ÿ.eg?/ÿ
                            8     .7    8he;-@fÿ
                                           9:9ÿ;9<ÿ.=              3ÿÿ6Ae@0ÿ
                                                                      969 ÿ
                            9     -X/                           -3
                                  .7    89:9ÿÿ;9           <ÿ.=3ÿ23JKLÿ  46 ÿ
                                  FKijE              E FkODlÿ
                                    6Sÿ?7     ÿP3   ÿ_R   9ÿ.7
                                                             aW8UY    =9ÿ5=  92:5Zÿ80VWT7ÿ2 5ÿ
                       2          X9              Y 9 S  Z         9  :  ÿ9         ÿ
                                  @7   R`[[ÿÿÿ\\88 33]]ÿÿ567664^^928443ÿÿÿ
                       22         _9
                                  eT  Tq=rs<U7     mqSwÿxny=ÿz<ÿ{|ÿ
                                                                4R9}z WUTvWsnnÿSuv
                                                                                 ÿqwxyÿz{|ÿozvwpÿuvqwxyÿÿ
                       23         op           ÿ uv
                                  zÿrÿ}p{pvzqÿ}~zv|wz{rÿÿopqrsÿuvqwxyÿ
                       24
                       25                                                        OFEHÿKHÿEDEGÿGNODÿ
                       26                                                                EDEGÿNÿFHjKKÿ
                                                                                                      ÿ
                       27           >-X0ÿ e5X/@hZÿ WU:W8W:V9RRmÿ Be5ÿ ÿÿ
                       28           e5X/@hZÿ9SÿY7U7<9RÿYV9<:W9Uÿ=nÿ9<:ÿ>-X0ÿ 69                         ÿ
                                                                                                            S7ÿ.=3[ÿ3[2 ^b8^ 854^5_;^, eÿ
                       29           e5X/@hÿ >e5/-ÿ e5X/@hZÿ 9Sÿ Y7U7<9Rÿ                                        ECOJKEÿNDHDÿ
                                                                                                                              NFÿKFÿ
                                    YV9<:W9Uÿ=nÿ9<:ÿ>-X0ÿe5X/@hZÿ                                           CDNCNH             Nÿ
                       2            ÿ                                                                     HHFÿ    DE HE FMÿGHOJHÿ
                                    ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ4R9WUTWnnSZÿ                            KFÿ  HFJKDMHÿ    CKMHÿ JEEÿ
                       3            ÿ                                                                      NDÿ  DHCNFE     jHÿ
                                                                                                                                DE HEFMÿ
                                    8S3ÿ                                                                        NÿCJKEFE    ÿKFÿjHÿ
                       32           ÿ                                                                      HHFKF      ÿ DHCHGE
                       33           B-/6Aÿ6e0eX@ÿ6A24e.ÿ,A-0ÿ2ÿ NENFÿ                                              NDÿOKDlÿÿ
                                                                                                                      kOMHFÿ
                                    TQ<=VYQÿ2 ÿ9U:ÿ5A-ÿ6A54A5e@/A.0ÿ2ÿ                                                      ÿÿÿ
                       34           TQ<=VYQÿ2 ZÿWUbRVSW87Zÿ                                                         ÿD
                                    ÿ                                                                                       ÿÿ
                       35           ÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿÿ,7n7U:9UTS3ÿ                                            ÿ
                       36           ÿ                                                                                        ÿ
                       37                        /@ÿ/0ÿf-5-;ÿ0@/4Xe@-,ÿe.,ÿeB5--,Zÿmÿ9U:ÿ7T77Uÿ4R9WUTWnnSÿ>-X0ÿ
                       38          e5X/@hZÿWU:W8W:V9RRmÿBe5ÿe5X/@hZÿ9SÿY7U7<9RÿYV9<:W9Uÿ=nÿ9<:ÿ>-X0ÿe5X/@hZÿ
                       39       9U:ÿ>e5/-ÿe5X/@hZÿ9SÿY7U7<9RÿYV9<:W9Uÿ=nÿ9<:ÿ>-X0ÿe5X/@hZÿTQ<=VYQÿTQ7W<ÿÿ
           ÿ
                                                                                                      ÿ
                    ÿÿ
ÿÿÿ
         !"ÿ#$ÿ
                                   ÿ
  %ÿ&'(ÿ)&ÿ*+#ÿ
                                                                                                                        ÿÿ
                                                                                                                         ÿ
                            4   -./0123ÿ.4ÿ52-.567ÿ820091ÿ:;ÿ<590-2ÿ=06ÿ>2?90ÿ@;ÿAB5.0Cÿ.4ÿ<DEFGHÿIJKÿLDMN<7ÿ=06ÿ
                            2   824206=0BÿLHEGMÿGJANJI@OÿGM:<JFO7ÿBP5./CPÿ9B1ÿ-./0123ÿ.4ÿ52-.567ÿK=62ÿ:;ÿ
                            5   Q=01=56ÿ=06ÿR.0=BP=0ÿK;ÿG=531.0ÿ.4ÿ:-GMD:EG>7ÿSJDA@MK7ÿAQH<<JD87ÿKJO@Hÿ
                            6   TÿGJDDN@QÿII<7ÿBP=BÿBP2ÿ62=63902ÿ4.5ÿ<3=90B9441ÿB.ÿ4932ÿBP295ÿD21U.012ÿB.ÿ824206=0Bÿ
                            7   LHEGMÿG=1/=3BVÿG.WU=0VX1ÿ:.B9.0ÿ4.5ÿA/WW=5VÿR/6CW20BÿYHGZÿF.;ÿ444[ÿ=06ÿ4.5ÿ
                            8   824206=0BÿB.ÿ4932ÿ9B1ÿD21U.012ÿB.ÿ<3=90B9441Xÿ:.B9.0ÿ4.5ÿA/WW=5VÿR/6CW20BÿYHGZÿF.;ÿ
                            9   448[ÿ1P=33ÿ\2ÿ2]B20626ÿ45.WÿK260216=V7ÿ:=Vÿ77ÿ2 24ÿB.ÿK260216=V7ÿ:=Vÿ4 7ÿ2 24;ÿÿ@P2ÿ
                                U=5B921Xÿ521U2-B9?2ÿ:.B9.01ÿ^252ÿ49326ÿ.0ÿJU593ÿ467ÿ2 24;ÿ
                                        E@ÿEAÿZND@QHDÿA@E<NIJ@H8ÿJF8ÿJLDHH8ÿBP=BÿBP2ÿ62=63902ÿ4.5ÿ<3=90B9441ÿB.ÿ
                                4932ÿBP295ÿD2U3Vÿ90ÿA/UU.5Bÿ.4ÿBP295ÿ:.B9.0ÿ4.5ÿA/WW=5VÿR/6CW20Bÿ=06ÿ4.5ÿ824206=0BÿB.ÿ
                       4        4932ÿ9B1ÿD2U3Vÿ90ÿA/UU.5Bÿ.4ÿ9B1ÿ:.B9.0ÿ4.5ÿA/WW=5VÿR/6CW20Bÿ1P=33ÿ\2ÿ2]B20626ÿ45.Wÿ
                       44       K260216=V7ÿ:=Vÿ4 7ÿ2 24ÿB.ÿK260216=V7ÿR/02ÿ7ÿ2 24;ÿ
                       42               E@ÿEAÿZND@QHDÿA@E<NIJ@H8ÿJF8ÿJLDHH8ÿBP=BÿBP2ÿW=]9W/Wÿ0/W\25ÿ.4ÿ
                       45       U=C21ÿBP2ÿU=5B921ÿW=Vÿ1/\W9Bÿ4.5ÿBP295ÿ521U2-B9?2ÿD21U.0121ÿB.ÿBP2ÿ:.B9.01ÿ4.5ÿA/WW=5Vÿ
                       46       R/6CW20Bÿ1P=33ÿ\2ÿ27ÿU=C21;ÿ
                       47               E@ÿEAÿZND@QHDÿA@E<NIJ@H8ÿJF8ÿJLDHH8ÿBP=BÿBP2ÿW=]9W/Wÿ0/W\25ÿ.4ÿ
                       48       U=C21ÿBP2ÿU=5B921ÿW=Vÿ1/\W9Bÿ4.5ÿBP295ÿ521U2-B9?2ÿD2U3921ÿ90ÿA/UU.5Bÿ.4ÿBP2ÿ:.B9.01ÿ4.5ÿ
                       49       A/WW=5VÿR/6CW20Bÿ1P=33ÿ\2ÿ2 ÿU=C21;ÿ
                       4                @P2ÿU=5B921ÿ521U2-B4/33Vÿ52_/21BÿBP91ÿG./5BÿB.ÿ=UU5.?2ÿBP2ÿ4.52C.90Cÿ1B9U/3=B9.0ÿ
                       4        4.5ÿ=ÿ0/W\25ÿ.4ÿ52=1.01;ÿÿL9?20ÿBP2ÿ19C0949-=0Bÿ0/W\25ÿ.4ÿ1/\1B=0B9?2ÿ911/21ÿ=66521126ÿ
                       2        \VÿBP2ÿU=5B921ÿ90ÿBP295ÿ521U2-B9?2ÿ:.B9.01ÿ4.5ÿA/WW=5VÿR/6CW20B7ÿ\.BPÿ=0ÿ2]B2019.0ÿ.4ÿ
                                B9W2ÿ=06ÿ203=5C2W20Bÿ.4ÿU=C21ÿ^933ÿU5.?962ÿBP2ÿU=5B921ÿ^9BPÿ=WU32ÿB9W2ÿ=06ÿ1U=-2ÿB.ÿ
                       24       201/52ÿBP=Bÿ=33ÿ911/21ÿ=52ÿ\592426ÿ4.5ÿBP91ÿG./5Bÿ90ÿ=ÿ-.WU52P2019?2ÿW=0025;ÿÿ
                       22       J669B9.0=33V7ÿ<3=90B9441Xÿ/062519C026ÿ-./0123ÿ.4ÿ52-.56ÿ-3.126ÿ.0ÿBP2ÿU/5-P=12ÿ.4ÿ=ÿ02^ÿ
                       25       P.W2ÿ.0ÿJU593ÿ487ÿ2 247ÿ=06ÿ^933ÿP=?2ÿB.ÿ62?.B2ÿB9W2ÿ./B1962ÿ.4ÿBP2ÿ.449-2ÿB.ÿ-..5690=B2ÿ
                       26       ?=59./1ÿBVU21ÿ.4ÿ^.5`ÿB.ÿ\2ÿ-.WU32B26ÿ.0ÿBP2ÿP.W2;ÿÿÿÿÿÿÿ
                       27       ;ÿ;ÿ;ÿ
                       28       ;ÿ;ÿ;ÿ
                       29       ;ÿ;ÿ;ÿ
           ÿ           2        ;ÿ;ÿ;ÿ
                                                                             2ÿ
                    ÿ ÿ
ÿÿÿ
       !"#ÿ$%ÿ
                                ÿ
  &ÿ'()ÿ*'ÿ+,$ÿ
                                                                                                                                                                   ÿÿ
                                                                                                                                                                    ÿ
                            4                -../01234567ÿ89:ÿ;<082:=ÿ0:=;:.8>?556ÿ0:@?:=8ÿ892=ÿA/?08ÿ8/ÿ<;;0/B:ÿ89:ÿ>/0:4/234ÿ
                            5    =82;?5<82/3CÿÿD9:20ÿ0:@?:=8:1ÿ:E8:3=2/3ÿ/>ÿ82F:ÿ<31ÿ:35<04:F:38ÿ/>ÿ;<4:=ÿ<0:ÿ3/8ÿF<1:ÿ
                            2   23ÿG<1ÿ><289ÿ/0ÿ8/ÿ?33:.:==<0256ÿ1:5<6ÿ89:=:ÿ;0/.::1234=Cÿ
                            6   H-DIHÿ892=ÿ5989ÿ1<6ÿ/>ÿ-;0257ÿ5 54Cÿÿ H-DIHÿ892=ÿ5989ÿ1<6ÿ/>ÿ-;0257ÿ5 54Cÿ
                                             ÿ
                            7   JKLMNOÿQRSÿTKUVJÿ                                                WXNUKWLNYZÿ[RK\]USZÿ
                            8                                                                    \^OJJRK_ZÿSR`]OÿaÿNRKKV]^ÿ
                                                                                                 QQJÿ
                            9   ÿ
                                             ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                             ÿ
                                cd
                                H:332=ÿhwC
                                    cef     g   iÿjk     ÿlm no:ip    ÿ ÿÿ ÿÿ ÿÿ cd              y<cÿ
                                                                                                    1qo   irÿmz<
                                                                                                               sriÿ
                                                     ÿx0   23.     ÿÿ                                  :ÿwC        3=tk
                                                                                                                     <0ÿ1urÿÿnvdoiÿÿ ÿ ÿ
                       4        {:   B2<3ÿ1<DC ÿ|<     00ÿ/{/ Cÿÿ7 ÿ5ÿ ÿÿ ÿÿ ÿÿ {:                 B<819< <ÿ3ÿ
                                                                                                             |<yC
                                                                                                                0ÿ{/  Cÿ054=/3ÿ
                                                                                                                              6ÿÿ
                                }:   B           ÿ~8       34                                    /3<              ÿA<
                                {:
                                4~?2B8<:41ÿ7ÿ<yC
                       44                      ÿ|<     0ÿ{/   C:ÿ4=85/43ÿ9|/
                                                                           ÿ?5ÿ:B<01ÿÿÿ ÿÿ {:      B9<ÿ1y:<ÿ|<  0~?3=
                                                                                                                  ÿ{/Cÿ:48ÿ/72<81ÿ7ÿÿ
                                                   ÿA9<     05                                    22         =8ÿ
                       45                     8<=ÿ7ÿ{:     ÿB<1<ÿÿ 427ÿÿ ÿÿ ÿÿ ~?2                  8ÿ::
                                                                                                        ÿ247<=ÿ7ÿ{:B<1<ÿ 442ÿ ÿ ÿ
                                 <  = ÿ :   4                                                  <=
                       42        -{Hÿÿ{ÿ             ÿ -yÿ      ÿ ÿÿ ÿÿ ÿÿ w{Iÿ       -{Hÿ DI~ÿÿ~{7ÿxÿ
                                 {-
                       46        <0B9<     3ÿ  C   ÿ{<    @BCÿ2ÿ7ÿÿ ÿÿ ÿÿ ÿÿ A<                 0/6Gÿ|C  ÿ: 0/
                                                                                                                 F<=3ÿ   rrh  mmmfmÿ nonÿosr ÿgÿhghffÿÿ
                                 {:     < 1  < ÿ |<    0 ÿ {/                                     <.     ÿ
                                                                                                         w<   E ÿ    : 3ÿ     h      f ÿ      ÿsr
                       47       I5  2B<<G1:<8ÿ|<9ÿIC     ÿ{/
                                                           A/C<ÿ48=5ÿ2ÿ7 ÿ ÿÿ ÿÿ ÿÿÿ 2/          7=ÿÿ-34
                                                                                                      ~/?8:9ÿ   0  <3152ÿ>-B :3?:     7ÿ79489ÿ   5//0ÿ
                                 {:                    0 ÿ                                                    5: =7ÿA<     / 032 < ÿ           ÿ
                       48         78:ÿÿy:        =ÿ8ÿ5<F234/ÿ/<1ÿÿ ÿ ÿ mmonifdÿonÿffirimÿ
                                 ~?2       4     6
                       49        <  =oÿn:   4<d=ÿ7oÿ{:  B<r1him <ÿhd4ÿ69ÿ
                                 m
                                 ÿ  m     if             n ÿ
                                                           v
                       4                                                                   UK_OKÿ
                       4                     L]ÿL\ÿ\UÿUK_OKO_ÿ
                       5                     H-DIHÿ892=ÿ28th           ÿ1<6ÿ/>ÿ-;0257ÿ5 54Cÿ
                       54                    ÿ
                       55                    ÿ ÿ ÿ ÿ ÿ ÿ ÿ
                                             ÿ ÿ ÿ ÿ ÿ ÿ { DIHÿ~D-DI~ÿH ~D ADÿHIÿ
                       52       ÿ ÿÿ
                       56        ÿ
                       57
                       58
                       59
           ÿ           5
                                                                                               2ÿ
                    ÿ ÿ
ÿÿÿ
       !"#ÿ$%ÿ
                                ÿ
  &ÿ'()ÿ*'ÿ+,$ÿ
